United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 97-2711/3291
                                  ___________

Robert B. DePugh,                      *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeals from the United States
                                       * District Court for the
Willis Swearingin, former Sheriff      * Western District of Missouri.
Carroll County, Missouri, in his       *
personal and official capacities,      *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: March 6, 1998
                              Filed: March 13, 1998
                                  ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

        Robert B. DePugh appeals the judgment of the District Court1 granting
defendant&s motion for entry of judgment under Federal Rule of Civil Procedure 52(c)
in his 42 U.S.C. § 1983 (1994) action. DePugh also appeals the District Court&s award
of attorney fees in the amount of $5,000 to defendant under 42 U.S.C. § 1988 (1994).
Having reviewed the record and the parties& submissions on appeal, we conclude that

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
the District Court did not err in granting defendant&s motion for entry of judgment under
Federal Rule of Civil Procedure 52(c). We also conclude that the District Court did not
abuse its discretion in awarding attorney fees to defendant. DePugh&s other arguments
are without merit. Accordingly, we affirm. See 8th Cir. R. 47B. We grant
Swearingin&s motion for sanctions against DePugh for filing a frivolous appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-